Dibell, J.
(dissenting.)
I dissent. The testimony of Tatro is corroborated by other testimony and to some extent is supported by circumstances. The evidence of guilt is legally sufficient. The testimony of the defendant may not have appealed strongly to the jury. She was intensely interested and was active in both Stonebraker trials. To her mind her alienation of affections case against the elder Stonebraker was in some way to gain by a decision favorable to Mrs. Stonebraker. At all events she was anxious for such result. There is evidence, it seems to me, that she sought to have Tatro give his false testimony in the second trial after he had been indicted for perjury in the first, and was helping Smith in the use of it. It may be that she was under a mental and physical strain because of her troubles as the prevailing opinion says, and that was proper for consideration in measuring her acts. It was for the jury to say whether it would believe Tatro, confessedly a perjurer in both Stonebraker cases and a convicted perjurer for his testimony in the last one. It approached the question under proper cautionary instructions. It found facts constituting guilt, the trial court is satisfied with the verdict, and I do not favor interfering with it.